DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-8 of U.S. Patent No.: US 11,356,153 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 17/730,197
US 11,356,153 B2
1. A device for a user equipment in a wireless communication system, the device comprising processing circuitry configured to: 





obtain, from a received group common physical downlink control channel (GC-PDCCH), indication information of control resource set in which user equipment specific physical downlink control channel (UE-specific PDCCH) appears; and 

detect the UE-specific PDCCH in the control resource set indicated by the indication information.

1. A device in a wireless communication system, the device comprising processing circuitry configured to:
……
5. The device according to claim 1, wherein the processing circuitry is further configured to:

obtain indication information of a control resource set to which the transmission resource belongs by decoding the group common physical downlink control channel; and 



perform detection on the control resource set according to the indication information to receive the UE-specific PDCCH of the target user equipment.

2. The device according to claim 1, 




wherein the UE-specific PDCCH and UE-specific PDCCH of other user equipment are superposed on same transmission resource.

1. A device in a wireless communication system, the device comprising processing circuitry configured to:
……
wherein the UE-specific PDCCH of the target user equipment and UE-specific PDCCH of other user equipment in the group of user equipment are superposed on same transmission resource to be transmitted,

……

3. The device according to claim 1, 

wherein the processing circuitry is configured to 


decode the GC-PDCCH for a group of user equipment comprising target user equipment to obtain control information related to Multi-User Multiple Input Multiple Output (MU-MIMO) transmission of control channel.

2. The device according to claim 1, 

wherein the processing circuitry is further configured to: 

decode the group common physical downlink control channel using the group common identifier to obtain control information related to MU-MIMO transmission of control channel of all user equipment in the group of user equipment as the control information; and decode the UE-specific PDCCH of the target user equipment based on the control information and the specific identifier of the target user equipment to obtain the specific transmission control information for the target user equipment.

4. The device according to claim 3, 







wherein the GC-PDCCH is generated at a base station by respectively scrambling the control information related to MU-MIMO transmission of control channel of each user equipment in the control information using a group common identifier and a specific identifier of each user equipment, the group common identifier and the specific identifier of the target user equipment being transmitted from the base station.

1. A device in a wireless communication system, the device comprising processing circuitry configured to: decode a group common physical downlink control channel for a group of user equipment comprising target user equipment to obtain control information related to Multi-User Multiple Input Multiple Output (MU-MIMO) transmission of control channel, the group common physical downlink control channel being generated at a base station by respectively scrambling the control information related to MU-MIMO transmission of control channel of each user equipment in the control information using a group common identifier and a specific identifier of each user equipment, the group common identifier and the specific identifier of the target user equipment being transmitted from the base station; and decode, 
……

5. The device according to claim 4, 

wherein the group common identifier is a group common radio network temporary identifier, and the specific identifier is a cell-radio network temporary identifier (C-RNTI).

7. The device according to claim 2, 

wherein the group common identifier is a group common radio network temporary identifier, and the specific identifier is a cell-radio network temporary identifier (C-RNTI).
6. The device according to claim 4, 

wherein the control information comprises information related to demodulation reference signal (DMRS) configuration; and wherein the control information comprises a total layer number of the MU-MIMO transmission of control channel of the group of user equipment.

8. The device according to claim 1, 

wherein the control information comprises information related to demodulation reference signal (DMRS) configuration; wherein the control information comprises a total layer number of the MU-MIMO transmission of control channel of the group of user equipment; or wherein the device operates as the target user equipment and further comprises a memory and a transceiver.

7. The device according to claim 1, 

wherein the indication information comprises indication related to OFDM symbols occupied by the control resource set.

6. The device according to claim 5, 

wherein the indication information comprises indication related to OFDM symbols occupied by the control resource set.


Similar comparisons apply to corresponding method claims (claims 8-15).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nogami et al. (US 2018/0220400 A1).
Consider claims 1 and 8:
Nogami a device for a user equipment in a wireless communication system, the device comprising processing circuitry (see Fig. 1 and paragraph 0069, where Nogami describes a user equipment (UE) 102 and a base station gNB 160 in a wireless communication system; see Fig. 10 and paragraph 0240, where Nogami describes that the UE includes a processor) configured to: 
obtain, from a received group common physical downlink control channel (GC-PDCCH) (see paragraph 0308, where Nogami describes that a group-common PDCCH is transmitted by the gNB 160, and the UE 102 is configured to monitor the group-common PDCCH; see paragraph 0114, where Nogami describes that the term “monitor” means that the UE 102 attempts to decode each PDCCH), 
indication information of control resource set in which user equipment specific physical downlink control channel (UE-specific PDCCH) appears (see paragraph 0311, where Nogami describes that the decoded group-common PDCCH includes an information field which indicates a control resource set duration, thus the control resource set duration is information of control resource set; see paragraph 0309, where Nogami describes that the UE-specific PDCCH is transmitted in the control resource set); and
detect the UE-specific PDCCH in the control resource set indicated by the indication information (see paragraph 0310, where Nogami describes that the UE-specific PDCCH is detected by the UE 102).
Consider claim 15: 
Nogami discloses a non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by a wireless communication system, cause the wireless communication system to perform a method (see paragraphs 0345-0349, where Nogami describes a non-transitory computer-readable storage medium that includes programs executable by a processor in a user equipment), the method comprising:  
obtaining, from a received group common physical downlink control channel (GC-PDCCH) (see paragraph 0308, where Nogami describes that a group-common PDCCH is transmitted by the gNB 160, and the UE 102 is configured to monitor the group-common PDCCH; see paragraph 0114, where Nogami describes that the term “monitor” means that the UE 102 attempts to decode each PDCCH), 
indication information of control resource set in which user equipment specific physical downlink control channel (UE-specific PDCCH) appears (see paragraph 0311, where Nogami describes that the decoded group-common PDCCH includes an information field which indicates a control resource set duration, thus the control resource set duration is information of control resource set; see paragraph 0309, where Nogami describes that the UE-specific PDCCH is transmitted in the control resource set); and
detecting the UE-specific PDCCH in the control resource set indicated by the indication information (see paragraph 0310, where Nogami describes that the UE-specific PDCCH is detected by the UE 102).
Consider claims 3 and 10: 
Nogami discloses the invention according to claims 1 and 8 above. Nogami discloses: the processing circuitry is configured to decode the GC-PDCCH for a group of user equipment () comprising target user equipment (see paragraph 0309, where Nogami describes that the UE 102 decodes each of the PDCCH candidates) to obtain control information (see paragraph 0311, where Nogami describes that an updated control resource set duration is derived by an offset indicated by the decoded group-common PDCCH) related to Multi-User Multiple Input Multiple Output (MU-MIMO) transmission of control channel (see Fig. 1 and paragraph 0069, where Nogami describes that the wireless communication system comprises one or more UEs 102 and multiple transceivers 118 connected to multiple antenna ports 122).
Consider claims 4 and 11: 
Nogami discloses the invention according to claims 3 and 10 above. Nogami discloses: the GC-PDCCH is generated at a base station by respectively scrambling the control information related to MU-MIMO transmission of control channel of each user equipment in the control information using a group common identifier and a specific identifier of each user equipment, the group common identifier and the specific identifier of the target user equipment being transmitted from the base station (see paragraph 0308, where Nogami describes that the group-common PDCCH may be a PDCCH with the Cyclic Redundancy Check (CRC) being scrambled by the certain Radio Network Temporary Identifier (RNTI); see paragraphs 0119-0120, where Nogami describes that the RNTI may include C-RNTI (Cell-RNTI) and Temporary C-RNTI, and each UE 102 is assigned a Radio Network Temporary Identifier (RNTI) by the base station gNB 160).
Consider claims 5 and 12: 
Nogami discloses the invention according to claims 4 and 11 above. Nogami discloses: the group common identifier is a group common radio network temporary identifier, and the specific identifier is a cell-radio network temporary identifier (C-RNTI) (see paragraphs 0119-0120, where Nogami describes that the RNTI may include C-RNTI (Cell-RNTI) and Temporary C-RNTI).
Consider claims 7 and 14: 
Nogami discloses the invention according to claims 1 and 8 above. Nogami discloses: the indication information comprises indication related to OFDM symbols occupied by the control resource set (see paragraph 0121, where Nogami describes that the control resource set spans multiple OFDM symbols).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2018/0220400 A1), as applied to claims 1 and 8 above, and further in view of Hong et al. (US 2017/0359807 A1).
Consider claims 2 and 9: 
Nogami discloses the invention according to claims 1 and 8 above. Nogami does not specifically disclose: the UE-specific PDCCH and UE-specific PDCCH of other user equipment are superposed on same transmission resource.
Hong teaches: a UE-specific PDCCH and UE-specific PDCCH of other user equipment are superposed on same transmission resource (see paragraph 0112, where Hong describes that the PDCCH for a first terminal and the PDCCH for a second terminal are superposed in a control channel superposition region).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the UE-specific PDCCH and UE-specific PDCCH of other user equipment are superposed on same transmission resource, as taught by Hong to modify the method of Nogami in order to maintain high reliability, as discussed by Hong (see paragraph 0013).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2018/0220400 A1), as applied to claims 4 and 11 above, and further in view of Li et al. (US 2013/0286884 A1).
Consider claims 6 and 13:  
Nogami discloses the invention according to claims 4 and 11 above. Nogami discloses: the control information comprises information related to demodulation reference signal (DMRS) configuration (see paragraph 0113, where Nogami describes that the down link control information includes demodulation reference signals (DM-RS)). 
Nogami does not specifically disclose: the control information comprises a total layer number of the MU-MIMO transmission of control channel of the group of user equipment.
	Li teaches: a control information comprises a total layer number of a MU-MIMO transmission of control channel of a group of user equipment (see paragraph 0002, where Li describes that a base station eNB would let the UE know that the number of layers used for transmission to one use is less than the total layer number used by the eNB in a MU-MIMO mode of communication).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the control information comprises a total layer number of the MU-MIMO transmission of control channel of the group of user equipment, as taught by Li to modify the method of Nogami in order to enhance data transmission rate, as discussed by Li (see paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631